DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

 Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 08/10/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
4.	Claims 1-11,13-18 and 20 are pending.
	Claims 1, 13 and 20 have been amended.
Claims 12 and 19 have been canceled. 
Response to Arguments

5.	Applicant’s arguments with respect to claims 1,13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4,7,8,10,13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finney (US 2021/0377726 hereinafter referred to as Finney) in view of Files et al. (US 10,719,145 hereinafter referred to as Files). 

Regarding claim 1;
Finney teaches:
“A computing device, comprising: a logic subsystem; and a storage subsystem holding instructions executable by the logic subsystem to:” (Finney [0006] Fig. 3, teaches a medical/non-medical device (“computing device) as one of plurality of computing devices. All of the computing devices include a processor, a memory/storage medium to perform the disclosed features).  
“transmit a first identifier of the computing device to a separate stylus, the first identifier being transmitted during one-time frame of a plurality of sequential time frames;” (Finney [0109], the medical device broadcasting its first identification information (“first identifier) at first time (once) to a non-medical device to start a paring process with the non-medical device. Thus, the first identification information is broadcasted one time in the time frames. Examiner’s note: The sequential time frames are interpreted as the known incremental time frames such as at T1 T2 T3…. etc.).
“transmit a second identifier of the computing device to the stylus, the second identifier identifying the computing device to the stylus, the second identifier including relatively more bits of data than the first identifier and serving as a unique identifier of the computing device, the second identifier being transmitted over two or more time frames of the plurality of sequential time frames; and” (Finney [0109][0097], the medical device transmitting its second identification information to the non-medical device in time-varying broadcasts (two or more time frames) messages after the first identification is transmitted. Furthermore, the second identification information may contain list of unique identification that uniquely identify the device. The first identification information can be pairing information of the device such as the device’s serial number and encryption key. Thus, the second identification can have more data than the first identification since it can be implemented to have more than two identification information as disclosed in paragraph [0109]). 
“establish an electronic pairing between the computing device and the stylus based at least in part on one or both of the first and second identifiers,” (Finney [0111] and Fig. 7, a communication link established between the medical device and the non-medical device based on the first identification information and the second identification information).
Finney teaches paring two electronic devices based on two separate identification information as discussed above. However, Finney does not teach one of the device as “stylus” device. In addition, Finney does not teach “the electronic pairing enabling receiving of control inputs from the stylus at the computing device. “
Files teaches:
“stylus” (Files col. 6 lines 57-67, teaches a 1-1 paring between a display screen and active/stylus pen (“stylus”)). 
“the electronic pairing enabling receiving of control inputs from the stylus at the computing device” (Files col. 6. Lines 67-67 and col. 7 lines 5-20, the 1-1 pairing allows the active pen to operate interference free on the display screen. After the pairing, the display screen receives various actions from the active pen). 
Both Finney and Files teach electronic devices pairing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney to include one-to-one pairing of active pen and touchscreen display as disclosed by Finney, such inclusion allows noisy free operation for the active pen by rejecting other interferences (Files col. 2 lines 21-28). In addition, pairing an active pen with a computing device helps to perform various digital activities including a digital drawing, digital writing or digital painting on the display (Files col. 1lines 55-65). 

Regarding claim 13;
Finney teaches:
“A stylus, comprising: a logic subsystem; and a storage subsystem holding instructions executable by the logic subsystem to” (Finney [0006] Fig. 3, teaches a medical/non-medical device as one of computing device of plurality of computing devices. The computing devices include a processor, a memory/storage medium to perform the disclosed features).  
“receive, from a computing device, a first identifier of the computing device, the first identifier transmitted on one time frame of a plurality of sequential time frames of the computing device” (Finney [0109], the medical device (“computing device”) broadcasting its first identification information (“first identifier) at first time (once) to non-medical device to start paring process with non-medical device. Thus, the first identification information is broadcasted one time in the time frames. Examiner’s note the sequential time frames are interpreted as the known increments time frames such as T1 T2 T3…. etc.).
“ receive, from the computing device, a second identifier of the computing device, the second identifier identifying the computing device to the stylus, the second identifier including relatively more bits of data than the first identifier and serving as a unique identifier of the computing device, the second identifier being transmitted over two or more time frames of the plurality of sequential time frames; and” (Finney [0109][0097], the medical device transmitting its second identification information to the non-medical device in time-varying broadcasts (two or more time frames) messages after the first identification is transmitted. Furthermore, the second identification information may contain list of unique identification that uniquely identify the device. The first identification information can be pairing information of the device such as the device’s serial number and encryption key. Thus, the second identification can have more data than the first identification since it can be implemented to have more than two identification information as disclosed in paragraph [0109]). 
“establish an electronic pairing between the stylus and the computing device after receiving the first identifier and while at least a portion of the second identifier has yet to be received” (Finney [0008] [0084], teaches automatically establishing connection between the electronic devices using only the first identification information as pairing information without requiring additional information for pairing. The pairing information indicates previously paired two devices. As discussed in claim 1, first and second identification also will used for pairing process if necessary). 
Finney teaches paring two electronic devices based on two separate identification information as discussed above. However, Finney does not teach one of the device as “stylus” device. In addition, Finney does not teach “the electronic pairing enabling transmission of control inputs from the stylus to the computing device.”
Files teaches:
“stylus” (Files col. 6 lines 57-67, teaches a 1-1 paring between a display screen and active/stylus pen (“stylus”)). 
the electronic pairing enabling transmission of control inputs from the stylus to the computing device.” (Files col. 6. Lines 67-67 and col. 7 lines 5-20, the 1-1 pairing allows the active pen to operate interference free on the display screen. After the pairing, the display screen receives various actions from the active pen). 
Both Finney and Files teach electronic devices pairing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney to include one-to-one pairing of active pen and touchscreen display as disclosed by Finney, such inclusion allows noisy free operation for the active pen by rejecting other interferences (Files col. 2 lines 21-28). In addition, pairing an active pen with a computing device helps to perform various digital activities including a digital drawing, digital writing or digital painting on the display (Files col. 1lines 55-65). 

Regarding claim 20;
Finney teaches:
“A method for active stylus pairing, …. transmitting a first identifier of the computing device to the active stylus, the first identifier being transmitted during one time frame of a plurality of sequential time frames;” (Finney [0109], the medical device broadcasting its first identification information (“first identifier) at first time (once) to non-medical device to start paring process with non-medical device. Thus, the first identification information is broadcasted one time in the time frames. Examiner’s note the sequential time frames are interpreted as the known increments time frames such as T1 T2 T3…. etc.).
“transmitting a second identifier of the computing device to the active stylus, the second identifying the computing device to the active stylus, the second identifier including relatively more bits of data than the first identifier and serving as a unique identifier of the computing device, the second identifier being transmitted over two or more time frames of the plurality of sequential time frames; and “(Finney [0109][0097], the medical device transmitting its second identification information to the non-medical device in time-varying broadcasts (two or more time frames) messages after the first identification is transmitted. Furthermore, the second identification information may contain list of unique identification that uniquely identify the device. The first identification information can be pairing information of the device such as the device’s serial number and encryption key. Thus, the second identification can have more data than the first identification since it can be implemented using more than two identification information as disclosed in paragraph [0109]). 
“establishing an electronic pairing between the computing device and the active stylus after transmitting the first identifier and while at least a portion of the second identifier has yet to be transmitted,” (Finney [0008] [0084], teaches automatically establishing connection between the electronic devices using only the first identification information as pairing information without requiring additional information for the pairing. The pairing information indicates previously paired two devices. As discussed in claim 1, first and second identification also will be used for pairing process if necessary). 
Finney teaches paring two electronic devices based on two separate identification information as discussed above. 
Finney does not teach:
“active stylus”
“the method comprising: detecting proximity of an active stylus to a computing device including a touch- sensitive display; responsive to detecting the proximity of the active stylus to the computing device”
“the electronic pairing enabling receiving of control inputs from the active stylus at the computing device.”
Files teaches:
“active stylus” (Files col. 6 lines 57-67, teaches a 1-1 paring between a display screen and active/stylus pen (“stylus”)).
“the method comprising: detecting proximity of an active stylus to a computing device including a touch- sensitive display; responsive to detecting the proximity of the active stylus to the computing device” (Files col. 25 lines 34-54, teaches transmitting a screen ID to a nearby active a pen to perform paring between device’s the screen and the active pen).
“the electronic pairing enabling receiving of control inputs from the active stylus at the computing device” (Files col. 6. Lines 67-67 and col. 7 lines 5-20, the 1-1 pairing allows the active pen to operate interference free on the display screen. After the pairing, the display screen receives various actions from the active pen). 
Both Finney and Files teach electronic devices pairing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney to include one-to-one pairing of active pen and touchscreen display as disclosed by Finney, such inclusion allows noisy free operation for the active pen by rejecting other interferences (Files col. 2 lines 21-28). In addition, pairing an active pen with a computing device helps to perform various digital activities including a digital drawing, digital writing or digital painting on the display (Files col. 1lines 55-65). 

Regarding claim 2, the combination of Finney and Files teaches all the limitations of claim 1.
Finney further teaches:
“wherein the electronic pairing between the computing device and the stylus is established after transmitting the first identifier and while at least a portion of the second identifier has yet to be transmitted” (Finney [0008] [0084], teaches automatically establishing a connection between the electronic devices using only the first identification information as pairing information without requiring additional information for pairing. The pairing information indicates previously paired two devices. As discussed in claim 1, Files disclosed on of the device as stylus). 

Regarding claim 3, the combination of Finney and Files teaches all the limitations of claim 2.
Finney teaches:
 “wherein the computing device has previously been paired with the stylus” (Finney [0008] [0084], teaches establishing pairing using first identification as pairing information that indicate previously paired devices).   

Regarding claim 4, the combination of Finney and Files teaches all the limitations of claim 2.
Finney teaches:
“wherein the electronic pairing between the computing device and the stylus is established after transmitting the second identifier.” (Finney [0111] and Fig. 7, a communication link established between the medical device and the non-medical device based on the first identification information and the second identification information).

Regarding claim 7, the combination of Finney and Files teaches all the limitations of claim 1.
Finney does not teach:
“wherein the instructions are further executable to repeatedly transmit the first identifier regardless of a proximity of the stylus to the computing device.” 
Files teaches:  
“wherein the instructions are further executable to repeatedly transmit the first identifier regardless of a proximity of the stylus to the computing device.” (Files col. 25 lines 34-54, teaches repeatedly transmitting screen ID as uplink signal to a receiving pen. The transmitting is based on every predetermined interval time between the signals). 
Both Finney and Files teach electronic devices pairing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney to include repeated screen ID transmission to a pen as disclosed by Files, such inclusion allows to perform multiple attempts until a response is revived from the pen to establish successful pairing (Files col. 25 lines 34-54).

Regarding claim 8, the combination of Finney and Files teaches all the limitations of claim 7.
Finney does not teach:  
“wherein the instructions are further executable to receive an acknowledgement from the stylus confirming receipt of the first identifier, and discontinue repeated transmission of the first identifier in response to the acknowledgement.”	Files teaches:
“wherein the instructions are further executable to receive an acknowledgement from the stylus confirming receipt of the first identifier, and discontinue repeated transmission of the first identifier in response to the acknowledgement.” (Files col. 25 lines 34-54, teaches repeatedly transmitting a screen ID to a pen. The transmitting is based on every predetermined interval time slots in which a response DL signal is expected to be received from the pen. Thus, if the DL signal is received during the time slots, the paring will be performed no additional screen ID transmission is required). 
Both Finney and Files teach electronic devices pairing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney to include repeated screen ID transmission to a pen as disclosed by Files, such inclusion allows to perform multiple attempts until a response is revived from the pen to establish successful pairing (Files col. 25 lines 34-54).

Regarding claim 10, the combination of Finney and Files teaches all the limitations of claim 1.
Finney does not teach:  
“wherein the computing device includes a touch-sensitive display.”
Files teaches 
“wherein the computing device includes a touch-sensitive display.” (Files col .1 lines 50-65, teaches computing device comprising touchscreen display to receive inputs from active stylus pen).
Both Finney and Files teach electronic devices pairing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney to include a touchscreen display to receive inputs from a stylus pen as disclosed by File, such inclusion helps to perform various digital activities including a digital drawing, digital writing or digital painting on the display as known in the art (Files col. 1lines 55-65), and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) ).

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Finney (US 2021/0377726 hereinafter referred to as Finney), in view of Files et al. (US 10,719,145 hereinafter referred to as Files), and further in view of Hara et al. (US 2020/0174589 hereinafter referred to as Hara). 

Regarding claim 11, the combination of Finney and Files teaches all the limitations of claim 10.
Finney and Files do not teach:
“wherein the instructions are further executable to detect a proximity of the stylus to the computing device by detecting a change in electrostatic properties of the touch-sensitive display consistent with the proximity of the stylus.”
Hara teaches:
“wherein the instructions are further executable to detect a proximity of the stylus to the computing device by detecting a change in electrostatic properties of the touch-sensitive display consistent with the proximity of the stylus.” (Hara [0042] [0043] [0032] [0060], the contact between the panel of the apparatus and proximity of the pen tip is detected based electrodes between the pen and the panel. The apparatus comprising liquid crystal display. The electrodes and the pen form a coupling capacitor).  
Finney, Hara and Files teach electronic devices pairing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney and Files to include detect devices proximity via electrodes of the devices as disclosed by Hara, such inclusion helps strong proximity detection of the pen when the pen is in sensing range (Hara [0042]). 

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Finney (US 2021/0377726 hereinafter referred to as Finney), in view of Files et al. (US 10,719,145 hereinafter referred to as Files), and further in view of Jeon et al. (US 2020/0103988 hereinafter referred to as Jeon). 

Regarding claim 6, the combination of Finney and Files teaches all the limitations of claim 2.
Finney and Files do not teach:
wherein the first identifier is transmitted in response to detecting a proximity of the stylus to the computing device.  
Jeon teaches:
“wherein the first identifier is transmitted in response to detecting a proximity of the stylus to the computing device” (Jeon [0086], the electronic device generating and transmitting identifier to a digital pen when the digital pen is in close proximity with the electronic device).
Finney, Jeon and Files teach electronic devices pairing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney and Files to include device identification transmission when the devices are in close proximity as disclosed by Jeon, such inclusion avoid user input for paring electronic device and digital pen (Jeon [0086]). 

10.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Finney (US 2021/0377726 hereinafter referred to as Finney), in view of Files et al. (US 10,719,145 hereinafter referred to as Files), and further in view of Yamada (US 2016/0077784 hereinafter referred to as Yamada).

Regarding claim 14, the combination of Finney and Files teaches all the limitations of claim 13.
Finney and Files do not teach:
“wherein the instructions are further executable to, after receiving the first identifier from the computing device, compare the first identifier to a stored table of prior first identifiers corresponding to prior computing devices that the stylus has previously paired with”
“Yamada teaches:
“wherein the instructions are further executable to, after receiving the first identifier from the computing device, compare the first identifier a stored table of prior first identifiers    corresponding to prior computing devices that the stylus has previously paired with” (Yamada [00791, establishing reconnecting between previously paired display device and digital pen based on pairing history and stored MAC address of the display device in pen side memory. Furthermore, the reconnection is based on an authentication process).
Finney, Yamada and Files teach pairing stylus pen with computing device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney and Files to store and use previously connected display device history as disclosed by Yamada, such inclusion simplifies the pairing operation by perform automatic connection for previously connected device (Yamada [0072]).  

Regarding claim 15, the combination of Finney, Yamada and Files teaches all the limitations of claim 14.
Yamada teaches:
“wherein the instructions are further executable to, upon determining that the stored table includes a selected prior first identifier that matches the first identifier received from the computing device, initiate pairing based at least in part on the selected prior first identifier” (Yamada [00791, establishing reconnecting between previously paired display device and digital pen based on pairing history and stored MAC address of the display device in pen side memory. Furthermore, the reconnection is based on an authentication process).
Finney, Yamada and Files teach pairing stylus pen with computing device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney and Files to store and use previously connected display device history as disclosed by Yamada, such inclusion simplifies the pairing operation by perform automatic connection for previously connected device (Yamada [0072]).  

Regarding claim 16, the combination of Finney, Yamada and Files teaches all the limitations of claim 15.
Yamada suggest: 
“ wherein the selected prior first identifier is associated with a selected prior second identifier corresponding to the prior computing device that the stylus has previously paired with, and the instructions are further executable to, upon determining that the second identifier received from the computing device does not match the selected prior second identifier, generate a new entry in the stored table for the computing device, the new entry including the first identifier and the second identifier” (Yamada [0079] [0078], reconnection operation based on pairing history of a display device wherein the pairing history comprises using stored MAC address and authentication process. Yamada also suggest storing MAC address of a display device when the display device connecting for the first lime. In other words, the MAC address is not previously stored).    
Finney, Yamada and Files teach pairing stylus pen with computing device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney and Files to store and use previously connected display device’s history as disclosed by Yamada, such inclusion simplifies the pairing operation by perform automatic connection for previously connected device (Yamada [0072]).

Regarding claim 17 the combination of Finney, Yamada and Files teaches all the limitations of claim 14.
Yamada suggest: 
 wherein the instructions are further executable to, upon determining that the first identifier received from the computing device does not match any of the prior first identifiers in the stored table, generate a new entry in the stored table for the computing device, the new entry including the first identifier and the second identifier” Yamada [0079] [0078], reconnection operation based on pairing history of a display device wherein the pairing history comprises using stored MAC address and authentication process. Yamada also suggest storing MAC address of a display device when the display device connecting for the first lime. In other words, the MAC address is not previously stored).    
Finney, Yamada and Files teach pairing stylus pen with computing device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney and Files to store and use previously connected display device’s history as disclosed by Yamada, such inclusion simplifies the pairing operation by perform automatic connection for previously connected device (Yamada [0072]).

11.	 Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finney (US 2021/0377726 hereinafter referred to as Finney), in view of Files et al. (US 10,719,145 hereinafter referred to as Files), and further in view of Li (US 2019/0196631 hereinafter referred to as Li).

Regarding claim 9 and 18, the combination of Finney and Files teaches all the limitations of claims 1 and 13.
The combination does not teach:
“wherein the control inputs transmitted from the stylus to the computing device include instructions for synchronizing a frame timing cycle of the stylus with a frame timing cycle of the computing device.”
Li teaches: 
“wherein the control inputs transmitted from the stylus to the computing device include instructions for synchronizing a frame timing cycle of the stylus with a frame timing cycle of the computing device.” computing device” (Li [0035], transmitting beacon signal for implementing timing synchronization between the stylus and the touch screen). 
Finney, Files and Li teach pairing stylus pen with computing device. Therefore, it
would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney and Files to include transmitting timing synchronization instruction as disclosed by LI, such inclusion is helpful for implementing timing synchronization between the stylus and touch screen. 

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Finney (US 2021/0377726 hereinafter referred to as Finney), in view of Files et al. (US 10,719,145 hereinafter referred to as Files), and further in view of Ungstrup et al. (US 10,986,451 hereinafter referred to as Ungstrup).

Regarding claim 5, the combination of Finney and Files teaches all the limitations of claim 1.
The combination does not teach“wherein the first identifier is a 1O-bit value”
Ungstrup teaches:
“wherein the first identifier is a 10-bit value” (Ungstrup col. 10 lines 32-55, using 10-bits communication ID for establishing pairing between devices). Finney, Files and Ungstrup teach pairing computing devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Finney and Files to use 10-bit communication ID for pairing devices as disclosed by Ungstrup, such inclusion is helpful for establish secure communication encoding the communication ID in data packet, and transmit to the intended computing device (Ungstrup coll. 10 lines 32-35).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456                                                                                                                                                                                                        

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454